DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The instant claim contains the transitional phrase “having” (i.e. “producing an aluminum alloy clad material having”, see claim 1 lines 1-2). The examiner interprets this transitional phrase, in light of the specification, to be open type claim language, consistent with “comprising” (see MPEP 2111.03). If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where any alternative interpretation is supported in the original specification) in response to this action.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the cast sacrificial anode material ingot" in lines 6-7, as well as “the core material ingot” in lines 9-10.  “The core material” is mentioned in line 2, “a sacrificial anode material” is also mentioned in line 2. However a core ingot or sacrificial anode ingot is not mentioned in claim 1. There is insufficient antecedent basis for these limitations in the claim.
Additionally, claim 1, line 22 mentions “the annealing steps”, however, it appears that only 1 step is required (i.e. “one or more annealing steps”, line 14). The examiner suggests changing “the annealing steps” to “the annealing step(s)” to clarify the annealing step can be singular or plural.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-261026A (JP’026) in view of Fukumoto et al (US 2009/0020585).
JP’026 teaches a method for producing an aluminum clad material by:

JP’026
Fukumoto
Casting core, casting sacrificial anode
Casting core
Casting sacrificial anode [0042]

Hot roll sacrificial anode to predetermined thickness
Hot roll sacrificial anode to predetermined thickness [0042]

Clad sac. Anode to core to obtain clad material
Clad sac. Anode to core material

Hot clad rolling the clad material: start temp. 400-520°C, # rolling passes ≥30% is ≤5 while temp 200-400°C
Hot clad rolling [0042]
[parameters not specified]
Hot clad rolling 380-480°C , finish 200-280°C [0048]
Cold rolling
Cold rolled [0042]

annealing (1 or more steps) 200-560°C 1-10 hrs during or after cold rolling
Interanneal [0042]
[parameters not specified]
Interanneal during or after cold rolling 250-400°C for ≥1 hrs [0049]
Core material:
0.05-1.50% Si
0.05-2.00% Fe
0.50-2.00% Mn 
bal aluminum & impurities

0.5-1.0% Si
Typically 0.15% Fe (Table 1)
0.8-2.0% Mn

Sacrificial anode material:
0.50-8.00% Zn
0.05-1.50% Si
0.05-2.00% Fe
bal aluminum & impurities

2.5-8% Zn
0.4-1.5% Si
-1.5% Fe
[0014, 0018]

A grain size sacrificial anode ≥60µm
Average ≤0.20 mm (≤200µm) [0014]

Grain size thickness/grain size rolling ≤0.30
[not specified]



which meets the claimed steps of casting, hot rolling, hot clad rolling, cold rolling, interannealing (see Table above for comparison).  JP’026 teaches alloying ranges that overlap the claimed instant core and sacrificial anode alloy compositions (see Table above). JP’026 does not specify a) the hot rolling parameters, b) intermediate annealing time and temperature, or c) grain size of thickness/grain size along rolling direction ratio.

Concerning a), Fukumoto teaches hot clad rolling starting at 380-480°C and ending at ≤280°C sufficiently reduces the strip and suppresses precipitation in the coiled aluminum sheet strip after hot rolling is completed [0048]. Fukumoto further teaches the forming strain is proportional to hot rolling temperature [0071]; wherein larger amounts of strain cause cracking for low hot rolling temperatures [0071]. Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have hot roll clad the layered structure of JP’026, while performing a (low) amount of hot reduction (within the claimed <30%), because Fukumoto teaches low reduction at lower hot rolling temperatures avoids cracking [0071].
Concerning c), though the prior art does not specify the claimed microstructural characteristic, because JP’026 together with Fukumoto teaches a process of producing an overlapping aluminum clad material by substantially identical steps and overlapping parameters, then substantially the same microstructure is reasonably expected (such as a grain size in the thickness direction and a grain size in the rolling direction, as well as a grain size of the sacrificial anode material), as for the instant invention. Further, the instant limitation is met 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,976,200. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of US’200 recites a method of producing a cladded aluminum alloy by 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,976,201. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of US’201 recites a method of producing a cladded aluminum alloy by casting the core and intermediate layers (of overlapping alloying ranges, see claim 1 of US’201), hot rolling the intermediate layer (which is analogous to the instant sacrificial anode material), cladding, hot clad rolling at 400-520 0C with the number of passes with a rolling reduction ≥30% being 5 or less when temperature 200-400 0C, cold rolling, and intermediate annealing 200-560 0C for 1-10 hrs, which meets the claimed process steps, and substantially overlaps the claimed alloying ranges and process parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        9/29/2021